Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 reads in part, “the mirror block partially hollowed out, not extending beyond the boundaries of the reflective surface and not covering at least some portions of the back side of the reflective surface.” It is unclear from this description how the mirror can move/oscillate/have translational motion (as in claim 1) if the mirror and torsional elements are not fully hollowed out beyond the front edges of the mirror, else they remain attached to the base at the back and along the torsional element and so prevented from moving freely as required of the device. The intent of this claim is unclear, and cannot be discerned since forms of the word “hollow” are not found in the written description, and all the figures show the space below and around the mirrors and torsional elements fully hollowed out to allow freedom of motion.

Claim(s) 12 does not have and depending claims to inherit(s) the same deficiencies by virtue of dependency. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 7-12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Linden (US 20050173770)(from IDS).
Regarding independent claim 1, Linden discloses A scanning mirror (Title, Figs. 2A & 6 – MEMS scanner) comprising (i.e., open language for the claim, MPEP 2111.03): 
a mirror block (Fig. 2A, 6: 204 – scan plate) with the reflective surface on one side (para. 40 – mirror); 
torsional hinges (206a-b – torsion arms) with proximal ends rigidly attached to the mirror block (at outer connectors 216a-d [proximal] connectors at scan plate 204; rigidity is not 
piezoelectric elements providing such translational motion (Fig. 6: 602a-d – piezoelectric stacks acting on mounting pads 214).

Regarding claim 3, the reference further discloses The scanning mirror of Claim I with flexural structures made as single pieces, the distal ends of the hinges being attached to them by only one surface (para. 40 – single crystal silicon; thus only one piece).
Regarding claim 4, the reference further discloses 4. The scanning mirror of Claim 1 with flexural structures comprising defined thinned-down flexural points (if “thinned down” is interpreted as narrower, there is no claimed comparison therewith and the flexure points are narrower than the scan plate 204; in the alternative, if “thinned-down” is interpreted as a reducing process, it is noted that this claim is a product claim, and it could have been made using an alternative method such as lithographically creating the narrower size.  The method limitations are not germane to patentability pursuant to MPEP §2112.02, since it has been held that “'[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).”).
Regarding claim 5, the reference further discloses 5. The scanning mirror of Claim 1 with 3D printed flexural structures (i.e., the limitations of claim “3D printed” are directed to method steps of making the device, and it could have been made using an alternative method such as lithographic deposition or chemical or laser etching.  The method limitations are not germane to patentability pursuant to MPEP §2112.02, since it has been held that “'[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.'   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).”).
Regarding claim 7, the reference further discloses 7. The scanning mirror of Claim 1 with expansion-mode piezoelectric elements (para. 68 – compressed and expanded).
Regarding claim 8, the reference further discloses 8. The scanning mirror of Claim 1 with a rigid column in place of at least one of the piezoelectric elements (para. 74 – fixed solid mounting points).
Regarding claim 9, the reference further discloses 9. The scanning mirror of Claim 1 with a floating mass in place of at least one of the piezoelectric elements (Fig. 6 – note that the far side from the perspective is floating mounting pads 214c, d).
Regarding claim 10, the reference further discloses 10. The scanning mirror of Claim 1 with the mirror block and torsional hinges fabricated by silicon MEMS technology (para. 40 – In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).”).
Regarding claim 11, the reference further discloses 11. The scanning mirror of Claim 10, fabricated on SOI wafer, with the mirror block and torsional hinges in the handle layer, and the reflective surface in the device layer (para. 40 – single crystal silicon; therefore all in the same layer, and the single crystal silicon includes the handle and device layers since the claim does not require that they are distinct separate material layers; note the mirror surface is on top, para. 40).
Regarding claim 12, as best understood, the reference further discloses 12. The scanning mirror of Claim 11, with the mirror block partially hollowed out, not extending beyond the boundaries of the reflective surface and not covering at least some portions of the back side of the reflective surface [interpreted via 112b as some hollowed out space, but not floating entirely without support] (Fig. 6 – note that the near end at 214a-b, 606a-b, 602a-b, 604) has support and is not entirely hollowed out).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 2, 6, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over by Linden (US 20050173770)(from IDS).
Regarding independent claim 14, Linden discloses A laser beam scan structure (Title, Figs. 2A & 6 – MEMS scanner) comprising (i.e., open language for the claim, MPEP 2111.03): 
a I-beam shaped hinge (defined by the limitations following the comprising), said I-beam shaped hinge comprising (i.e., open language for the I-beam shaped hinge, MPEP 2111.03): 
a first T-shaped hinge portion (defined by the limitations following the comprising), said first T-shaped hinge portion comprising (i.e., open language for the first T-beam shaped hinge, MPEP 2111.03): 
a base leg (206a – torsion arm) configured to extend away from a center portion of said I-beam shaped hinge (208a – suspension beam), and 
a cross-wise leg (212a – leverage member (upper)) having a first portion extending in a first direction away from said base leg (see reproduced Fig. 2A below), and 
a second portion extending (212a – leverage member (lower)) in a second direction away from said base leg (206a – torsion arm); 

    PNG
    media_image1.png
    418
    713
    media_image1.png
    Greyscale

a second T-shaped hinge portion (defined by the limitations following the comprising), said second T-shaped hinge portion comprising (i.e., open language for the second T-beam shaped hinge, MPEP 2111.03): 
a base leg (206b – torsion arm) configured to extend away from said center portion of said I- beam shaped hinge (208a – suspension beam) in a direction opposite of said base leg of said first T- shaped hinge portion (left side of the mirror; see reproduced, notated figure below) and parallel thereto (also note the T-sections are parallel; note 206a and 206b both are along rotational axis 210, thus parallel an coincident), and 
a cross-wise leg (212b – leverage member (upper)) having a first portion extending in said first direction away from said base leg of said first T-shaped hinge portion (see reproduced Fig. 2A below), and 


    PNG
    media_image2.png
    418
    714
    media_image2.png
    Greyscale

a mirror (defined by the limitations following the comprising), said mirror comprising (i.e., open language for the mirror) a reflective surface formed on one side of said center portion (204 – scan plate) of said I-beam shaped hinge (para. 40 - mirror); 
a first pair of expansion-mode piezoelectric elements (Fig. 6: 602a,b – piezo-electric stacks) configured to respectively support a distal end of said cross-wise leg of said first T-shaped hinge portion (Figs. 2A, 6: at mounting pads 214a, b), said first pair of expansion- mode piezoelectric elements (Fig. 6: 602a,b – piezo-electric stacks) being configured to alternately expand and contract (para. 68 – compressed and expanded) to drive said distal end of said cross-wise leg of said first T-shaped hinge portion to oscillate (para. 68 – periodic rotation).

Embodiments of Linden are related as MEMS scanners (title). The embodiments of stack numbers are discussed at para. 74 where it further teaches a second pair of expansion-mode piezoelectric elements (para. 74 – four total [two additional ones than taught by the previous embodiment] piezo-electric stacks 602 subjacent to each mounting pad 314a-d) configured to respectively support a distal end of said cross-wise leg of said second T-shaped hinge portion (para. 74 – these correlate to pas 214a, b as set forth above),  said second pair of expansion-mode piezoelectric elements being configured to alternately expand and contract to drive said distal end of said cross-wise leg of said second T-shaped hinge portion to oscillate synchronously with said cross-wise leg of said first T-shaped hinge portion (para. 68 – rotated around the axis 210; thus synchronicity is considered inherent, else, if only two the use of four piezo elements would not be consistent with this embodiment, if out of sync, then damage would occur to the torsion arms 206). Benefits include improved power requirements vs. cost (para. 74).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to add an additional 2 piezo-electric stacks to the device of Fig. 6, as set forth in para. 74, so as to increase the power to meet particular system requirements (para. 74).

Regarding claim 2, the reference does not further disclose flexural structures made of separate flexures attached to the opposite surfaces of the distal ends of the hinges (para. 40 – made of single crystal silicon). However, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961); Nerwin v. Erlichman, 168 USPQ 177, 179. 
Regarding claims 6 and 11, the reference does not further explicitly disclose [claim 6] the piezo elements are shear-mode piezoelectric elements; [claim 13], the device is fabricated on double SOI wafer, with the mirror block and torsional hinges in the handle layer, the reflective surface in one of the device layer, and parts of flexural structure attached to the piezoelectric elements in both device layers.
However, Official Notice is taken that “shear-mode piezo electric elements” (instead of disclosed compression piezo elements of para. 68) and double SOI wafer and choice of layer allocation (instead of the disclosed single SOI wafer, para. 40) are known alternatives in the art and may be used as alternative if the disclosed options are not as available for manufacture. 
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to use shear-mode piezo-electric elements and double SOI instead of the disclosed alternatives in the circumstance of better manufacture cost or availability. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20070146857 is a torsional hinge mirror assembly with reduced flexing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872